 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELADIO RODRIGUEZ,                                 No. 2:19-CV-2552-DB-P
12                       Plaintiff,
13           v.                                         ORDER
14    G. KNIGHT, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The parties appeared before the undersigned on May 25, 2021, at 9:30 a.m.,

19   for a settlement conference. Good cause appearing therefor, the matter is set for a continued

20   settlement conference before the undersigned on June 30, 2021, at 10:00 a.m. The continued

21   settlement conference will be conducted via Zoom.

22                  IT IS SO ORDERED.

23

24   Dated: June 2, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
